Title: General Orders, 7 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Wednesday August 7th 1782.
                     Parole Winchester.
                     Countersigns York. Lancaster.
                  
                  Honorary Badges of distinction are to be conferred on the veteran Non commissioned officers and soldiers of the army, who have served more than three years with bravery, fidelity and good conduct, for this purpose a narrow piece of white cloath of an angular form is to be fixed to the left arm on the uniform Coats.  Non commissioned officers and soldiers who have served with equal reputation more than six years are to be distinguished by two pieces of cloth set on parallel to each other in a simular form—should any who are not entitled to these honors have the insolence to assume the badges of them they shall be severely punished.  On the other hand it is expected those gallant men who are thus designated will on all occasions be treated with particular confidence and consideration.
                  The General ever desirous to cherish virtuous ambition in his soldiers, as well as to foster and encourage every species of Military merit, directs that whenever any singularly meritorious action is performed, the author of it shall be permitted to wear on his facings over the left breast, the figure of a heart in purple cloth, or silk, edged with narrow lace or binding.  Not only instances of unusual gallantry, but also of extraordinary fidelity and essential service in any way shall meet with a due reward.  Before this favour can be conferred on any man, the particular fact, or facts, on which it is to be grounded must be set forth to the Commander in chief accompanied with certificates from the Commanding officers of the regiment and brigade to which the Candadate for reward belonged, or other incontestable proofs, and upon granting it, the name and regiment of the person with the action so certified are to be enrolled in the book of merrit which will be kept at the orderly office.  Men who have merited this last distinction to be suffered to pass all guards and sentinals which officers are permitted to do.
                  The road to glory in a patriot army and a free country is thus open to all. This order is also to have retrospect to the earliest stages of the war, and to be considered as a permanent one.
                  A surgeon from the 2d Connecticutt and a mate from the 3d Massachusetts Brigades to march with Major Ashleys command tomorrow.
                  The 6th Massachusetts regiment will give the guards and fatigue parties on the east side of the river for seven days commencing tomorrow.
                  For fatigue tomorrow at West point &ca the 10th Massachusetts regiment.
                  A captain from the 10th Massachusetts regiment will attend the court martial of which Colonel Putnam is president, as a member tomorrow.
               